DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JEFFREY HASTINGS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1784

                           [August 24, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; David F. Crow, Judge;
L.T. Case No. 50-1979-CF-003126-AXXX-MB.

   Bernard F. Daley of The Daley Law Firm, Tallahassee, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.